Citation Nr: 0309605	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for the post-operative residuals of a left wrist 
scaphoid lunate dislocation, with traumatic arthritis.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1994 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for the above-
listed left wrist disability, with assignment of a 10 percent 
disability rating.

The Board notes that a hearing before a Veterans Law Judge 
was scheduled in March 2003 in accordance with the veteran's 
request.  However, he did not report for that hearing, or 
otherwise request that it be rescheduled, so his hearing 
request is considered withdrawn.

The Board observes that in the July 1998 rating decision, 
service connection was also granted for a right knee scar, 
and a 10 percent disability evaluation was assigned.  In 
correspondence subsequently received, the appellant noted 
that it was not his intention to have claimed service 
connection for the scar disability.  Rather, the appellant 
explained that the primary right knee disability for which he 
sought service connection was a right knee orthopedic 
impairment.  Accordingly, by rating decision dated in March 
1999, service connection was granted for right knee bursitis, 
and a 10 percent disability evaluation was assigned.  The 
appellant's substantive appeal, received in May 1999, was 
accepted by the RO as a Notice of Disagreement as to the 
assigned rating (even though the veteran merely stated that 
he wanted service connection for a right knee disorder with a 
10 percent rating - which is exactly what was awarded).  A 
Statement of the Case was issued in May 2000 concerning the 
rating to be assigned the right knee condition, but no 
Substantive Appeal has been received.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.  A Substantive Appeal or correspondence 
containing the necessary information constituting such 
pleading must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  	

It has been held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Because the appellant has not perfected his appeal by the 
filing of a Substantive Appeal, the right knee bursitis 
rating claim is not before the Board for review.  

Similarly, the record also reflects that in the July 1998 
rating decision, the RO denied service connection for a right 
hand and left ankle disorder.  Although the RO construed the 
appellant's January 1999 Notice of Disagreement as inclusive 
of these issues, such action appears to have been in error.  
By correspondence subsequently received, the appellant noted 
that he did not intend to appeal these aspects of the rating 
decision.  The document identified by the RO as the Notice of 
Disagreement indeed reveals that the appellant indicated that 
he "submit[ted] to having insufficient documentation to 
support" the claims at issue.  Because the appellant has not 
filed a notice of disagreement pertaining to these rating 
determinations, they are not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a).  


REMAND

After a careful review of the appellant's claims folder, the 
Board has determined that additional notification to the 
appellant is required under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA includes an enhanced duty 
on the part of VA to notify claimants as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  

The Board sincerely regrets remanding this case to the RO.  
However, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It cannot 
be said, in this case, that VA has satisfied its duties to 
the veteran.  Although a letter was sent to him in April 2003 
advising him of the VCAA and what was needed in this case, 
the appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification.  
That one-year period has not yet passed, nor has the 
appellant otherwise waived his right to that response period.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

To assist the RO, the Board has reviewed the file and 
identified certain deficiencies that must be corrected to 
comply with the VCAA.  The last VA physical examination of 
the veteran's wrist disorder was in 1998, and a current 
examination is needed.  Also, since the veteran appealed the 
initial rating assigned for his left wrist disorder, 
consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Therefore, the veteran should be advised that any treatment 
he has received for this condition since his separation from 
service is highly relevant evidence.  

In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this case should be REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should advise the appellant of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  
Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue since 
his separation from service in 1998.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After receiving as many of the 
treatment records the veteran identifies 
as possible and allowing him an 
appropriate time period within which to 
respond, the RO should schedule him for a 
VA examination (this should be done even 
if the veteran fails to respond to the 
RO's requests for information).  Send the 
claims file to the examiner for review.

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected left 
wrist condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  All functional limitations 
resulting from the service-connected left 
wrist disorder are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the wrist.  
The examiner should discuss the effect 
the veteran's wrist disorder has upon his 
daily activities.  
  
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should also take any other additional 
development action as it deems proper.

4.  Thereafter, the RO should 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



